                                       United States District Court
                                        DISTRICT OF MONTANA BILLINGS DIVISION


 UNITED STATES OF AMERICA                                                         AMENDED JUDGMENT IN A CRIMINAL CASE


 V.                                                                               Case Number: CR 19-90-BLG-SPW-2


 BARBARA MARY DAYCHIEF                                                            USM Number: 17714-046
 Date of Original Judgment or Last Amended Judgment:                              Paul Gallardo
 6/17/2021
 Reason for Amendment:                                                            Defendant's Attorney

 □    Correction of sentence on remand (18 U.S.C. 3742(0(1) and (2))          □   Modification of Supervision Conditions (18 U.S.C. §§ 3563(c) or
                                                                                  3583(e))
 □    Reduction of Sentence for Changed Circumstances                         □   Modification of Imposed Term of Imprisonment for Extraordinary and
      {Fed.R.Crim.P.35(b))                                                        Compelling Reasons (18 U.S.C. § 3582(c)(1))
 □    Correction of Sentence by Sentencing Court (red.R.Crim.P.36)            □   Modification of Imposed Term of Imprisonment for Retroactive
                                                                                  Amendment(s) top the Sentencing Guidelines (18 U.S.C. § 3582(c)(2))
 [3   Correction of Sentence for Clerical Mistake (Ped.R.Crim.P.36)           □   Direct Motion to District Court Pursuant   □    28 U.S.C. § 2255 or
                                                                                        □     18 U.S.C. ij 3559(c)(7)
                                                                              □   Modification of Restitution Order (18 U.S.C. § 3664)

THE DEFENDANT:
       pleaded guilty to count(s)                              Iss
       pleaded nolo contendere to count(s) which was
  □
       accepted by the court
       was found guilty on count(s) after a plea of not
 □
       .guilty


The defendant is adjudicated guilty of these offenses:
 Title & Section / Nature of Offense                                                                     Offense Ended                   Count
 18:641.1-   Theft Of Federal Funds                                                                      03/01/2018                      Iss




The defendant is sentenced as provided in pages 2 through 13 of this Judgment. The sentence is imposed pursuant to the Sentencing
Reform Act of 1984.


 D     The defendant has been found not guilty on count(s)
       The Indictment and Superseding Indictment 0 is K1 are dismissed on the motion of the United States

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If
ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in economic
circumstances.                                                              1               _         _
                                                                          Jlo^ //
                                                                       Date of lluposilion of Judgment



                                                                       Sidnalurc ol Judae


                                                                       Susan P. Walters, United States District Judge
                                                                       Name and Title of Judge


                                                                       June 23,2021
                                                                       Date
